In a negligence action to recover damages for personal injuries and wrongful death, (1) defendants Paul Caruso and Frances Vizari appeal separately from a judgment of the Supreme Court, Kings County, entered November 14, 1975, which, inter alia, is in favor of plaintiffs and against them, upon a jury verdict, and (2) plaintiffs cross-appeal, as limited by their notice of cross appeal and brief, from so much of the said judgment as (a) is in favor of defendant Patsy Vizari and against them upon the trial court’s dismissal of the complaint as against said defendant before the start of the trial and (b) is in favor of plaintiff Nina Klimvakis and against defendants Paul Caruso and Frances Vizari in the amount of $25,000, upon the trial court’s reduction of the jury verdict in favor of said plaintiff as excessive. Judgment modified by reinstating the jury verdict in favor of plaintiff Nina Klimvakis and by increasing the award in her favor accordingly. As so modified, judgment affirmed, with one bill of costs to plaintiffs against appellants-respondents appearing separately and filing separate briefs, and action remitted to Trial Term for the entry of an appropriate amended judgment. Upon the testimony adduced at the trial, the verdict in favor of plaintiff Nina Klimvakis should not have been reduced and should be reinstated. Cohalan, Acting P. J., Rabin, Shapiro and O’Connor, JJ., concur.